Case 18-04818        Doc 38     Filed 03/11/19     Entered 03/11/19 15:46:01          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 18 B 04818
         Patrice L Daniel

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/22/2018.

         2) The plan was confirmed on 06/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/02/2018.

         5) The case was Dismissed on 11/19/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04818             Doc 38         Filed 03/11/19    Entered 03/11/19 15:46:01                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $2,635.10
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $2,635.10


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,667.63
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $118.53
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $1,786.16

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                       Class    Scheduled      Asserted         Allowed        Paid         Paid
 AARON SALES & LEASE OW                  Unsecured      1,700.00            NA              NA            0.00       0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA              NA            0.00       0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA              NA            0.00       0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA              NA            0.00       0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA              NA            0.00       0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA              NA            0.00       0.00
 Acceptance Now                          Unsecured      1,579.00            NA              NA            0.00       0.00
 Advocate Medical Group                  Unsecured      1,262.00            NA              NA            0.00       0.00
 AMER FST FIN                            Unsecured      1,311.00            NA              NA            0.00       0.00
 CAPITAL ONE                             Unsecured           0.00           NA              NA            0.00       0.00
 CAPITALONE                              Unsecured         288.00           NA              NA            0.00       0.00
 CBE GROUP                               Unsecured         229.00           NA              NA            0.00       0.00
 CBE GROUP                               Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         244.00      1,134.60        1,134.60           0.00       0.00
 City of Chicago Heights                 Unsecured         100.00           NA              NA            0.00       0.00
 CMRE FINANCIAL SERVICE                  Unsecured         605.00           NA              NA            0.00       0.00
 Comcast                                 Unsecured         370.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         650.00      1,098.33        1,098.33           0.00       0.00
 CREDIT COLL                             Unsecured           0.00           NA              NA            0.00       0.00
 CREDIT ONE BANK NA                      Unsecured           0.00           NA              NA            0.00       0.00
 CreditBox.com LLC                       Unsecured         116.87        885.43          885.43           0.00       0.00
 Crest Financial                         Unsecured           0.00      1,018.28        1,018.28           0.00       0.00
 Crest Financial                         Unsecured           0.00           NA              NA            0.00       0.00
 Department Of Education                 Unsecured     57,781.00     58,548.07        58,548.07           0.00       0.00
 DIVERSIFIED                             Unsecured           0.00           NA              NA            0.00       0.00
 DIVERSIFIED                             Unsecured           0.00           NA              NA            0.00       0.00
 Eastern Account System Inc.             Unsecured           0.00           NA              NA            0.00       0.00
 Exeter Finance Corporation              Unsecured     17,441.00     17,441.61        17,441.61           0.00       0.00
 Fair Collections & Out                  Unsecured      1,975.00            NA              NA            0.00       0.00
 First Premier Bank                      Unsecured           0.00           NA              NA            0.00       0.00
 Golden Green Services LLC               Unsecured         600.00        283.88          283.88           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-04818              Doc 38            Filed 03/11/19    Entered 03/11/19 15:46:01                  Desc        Page 3
                                                              of 4



 Scheduled Creditors:
 Creditor                                                  Claim           Claim         Claim        Principal        Int.
 Name                                            Class   Scheduled        Asserted      Allowed         Paid           Paid
 Heartland Kids Early Learning Center, Inc   Unsecured         172.02             NA           NA             0.00         0.00
 Hidden Creek Apartments                     Unsecured      2,741.65         2,829.24     2,829.24            0.00         0.00
 Illinois Tollway                            Unsecured      3,000.00         2,692.40     2,692.40            0.00         0.00
 Jefferson Capital Systems LLC               Unsecured         794.00          794.13       794.13            0.00         0.00
 Jefferson Capital Systems LLC               Unsecured         971.00          971.90       971.90            0.00         0.00
 Jefferson Capital Systems LLC               Unsecured         493.00          493.92       493.92            0.00         0.00
 Kay Jewelers                                Unsecured           0.00             NA           NA             0.00         0.00
 Kimberly Johnson c/o Evergreen Legal Ser    Unsecured      2,000.00              NA           NA             0.00         0.00
 Midland Funding LLC                         Unsecured         652.00          651.98       651.98            0.00         0.00
 Municipal Collections Of America            Unsecured         270.00        1,080.00     1,080.00            0.00         0.00
 Municipal Collections Of America            Unsecured           0.00        1,350.00     1,350.00            0.00         0.00
 Nicor Advanced Energy                       Unsecured         500.00             NA           NA             0.00         0.00
 Prestige Financial Services                 Unsecured     13,011.00       13,755.67     13,755.67            0.00         0.00
 SEQUOIA FINANCIAL SVCS                      Unsecured      2,115.70              NA           NA             0.00         0.00
 TRANSWORLD SYSTEM INC                       Unsecured          32.00             NA           NA             0.00         0.00
 Village of Riverdale                        Unsecured         100.00             NA           NA             0.00         0.00
 Western Funding Inc                         Secured        7,294.00         6,811.69     6,811.69         691.54       157.40
 Williamson County Housing Authority         Unsecured         159.87             NA           NA             0.00         0.00


 Summary of Disbursements to Creditors:
                                                                           Claim            Principal                Interest
                                                                         Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                     $0.00              $0.00                   $0.00
       Mortgage Arrearage                                                   $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                                          $6,811.69            $691.54                 $157.40
       All Other Secured                                                    $0.00              $0.00                   $0.00
 TOTAL SECURED:                                                         $6,811.69            $691.54                 $157.40

 Priority Unsecured Payments:
        Domestic Support Arrearage                                          $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                            $0.00                 $0.00                $0.00
        All Other Priority                                                  $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                            $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                       $105,029.44                    $0.00                $0.00


 Disbursements:

           Expenses of Administration                                        $1,786.16
           Disbursements to Creditors                                          $848.94

 TOTAL DISBURSEMENTS :                                                                                        $2,635.10



UST Form 101-13-FR-S (9/1/2009)
Case 18-04818        Doc 38      Filed 03/11/19     Entered 03/11/19 15:46:01            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
